DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-35, 37, 38, 41, 42, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2015/0140216) in view of Ye (6,106,892) and Foster (4,557,950).
Nelson teaches a float glass CVD process [0012-14] comprising:
- providing a moving substrate (as noted)
- forming a gaseous mixture and directing it towards the glass– the mixture comprises a silane compound, a first oxygen containing compound, and a radical scavenger, see ethylene, as per examples 8, 14, 15 and 17 that are outlined in Table 3, and
- forming a silicon oxide film with a deposition rate well over 200 nm*m/min (see claim 37 also) as claimed,
but the teachings do not include the application of phosphorous or boron compounds.
	Ye teaches that it is beneficial to apply a phosphorous or boron in a mixture of gases to form a silicon oxide (col 2, lines 16-25).
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the P or B compound of Ye in the silicon oxide forming method of Nelson as Ye teaches that it is favorable for the reaction.  Furthermore, and in regard to the deposition rate when adding the compounds, it is generally understood that these reactants increase the deposition rate of a silicon oxide process (col 1, lines 53-68).


Foster teaches that in a film formation process including silane and phosphine, it is operable to vary the amount of phosphine in order to effect changes in the film (col 5, lines 43-60).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to vary the phosphorous source in the film forming process of Nelson as it would effect changes in the film as per Foster.  To vary the ratio wherein the ratio to silane is 1:100 or more would have been obvious to effect changes in the film as desired per the combination.  It is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as proportions of ingredients. Absent evidence showing such criticality use of the claimed mol% and/or phosphorous:silane ratio would have been prima facie obvious. 
In regard to the boron ratio (though the clause is optional) the teachings of Foster more generally teach that varying the amount of a precursor varies film properties and results and further in the same citation teaches that a boron source is operable.  As such, it would have been further obvious to vary the boron and/or phosphorous source in order to effect changes in the film as one of ordinary skill would understand that such variation results in different film properties that would be advantageous for different purposes.   The claimed ratios are not demonstrated in the specification of having any criticality therefore it would have been operable to control a ratio of boron to silane of 1:10 or more as claimed.
	Regarding claim 29, the combined prior art teaches a float glass process.
	Regarding claim 30, Nelson teaches O2 and water vapor [0029-30].  In regard to the mol% of water vapor, Nelson specifically teaches 40% or more water vapor but further that the % water vapor is a result effective variable in order to control growth rate, therefore it would have been obvious to optimize the amount.
	Regarding claim 31, Ye teaches that both the boron and phosphorous compounds are operably applied, and Nelson teaches additional H2O [0030].  Further, Ye exemplifies as per Example 7 a 1:1 ratio of the B and P containing compounds.
	In regard to the ratio of boron compound to phosphorous compound, as per above, Foster teaches that the amounts of each are result effective variables in order to control the film properties, therefore it would have been obvious to manipulate the amounts of phosphorous and boron as claimed, since the amounts are no shown to represent a critical result.
	Regarding claim 32, Nelson teaches atmospheric pressure [0005].
	Regarding claim 33, the teachings include B and/or P compounds per above and Nelson teaches the claimed temperature range [0015].
	Regarding claim 34, Nelson teaches forming on a previous coating [0038].
	Regarding claim 35, Nelson teaches SiH4 [0023], O2 [0029] and C2H4 as above.
	Regarding claim 38, Nelson teaches a pyrolytic coating [0037].
	Regarding claim 41, Ye teaches triethylphosphite (abstract).
Regarding claim 44, Ye teaches triethylborate (col 2, lines 16-25).
Regarding claims 42 and 47, as above, the teachings of Foster more generally teach that varying the amount of a precursor varies film properties/results and further in the same citation teaches that a boron source is operable.  As such, it would have been further obvious to vary the boron and/or phosphorous source in order to effect changes in the film as one of ordinary skill would understand that such variation results in different film properties that would be advantageous for different purposes.   The claimed ratios are not demonstrated in the specification of having any criticality, therefore to vary the amount of less than 0.7 mol% phosphorous or control to a ratio of between 1:100 and 1:1 of phosphorous compound to silane would have been obvious.

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. 
Applicants argue that the teachings of Foster are non-analogous art, but the office does not agree.  All of the reference are directed to chemical vapor deposition processes, as even noted by applicants.  Applicants argue that the processes being at different pressures, using different substrates and being a “different material” constitutes non-analogous art – but these are merely selections of the process.  It is well known to apply the same vapor deposition coatings to different substrates.  In regard to the materials – the applicants claimed a boron and phosphorous containing silicon film – sufficiently analogous to the material deposited by Foster (and Ye).  It is further noted that the processes are classified in the same classification - C23C16/00 which is “chemical coating by decomposition of gaseous compounds...i.e. CVD processes” and this supports the art being sufficiently analogous.  One would not expect non-analogous art in the same classification, especially within a subset of that classification.  It is further noted that a reading of MPEP 2141.01(a) related to analogous and non-analogous art would suggest that CVD processes generally are considered to be within the same field of endeavor, the test for analogous art normally pertains to situations when a combination is made in a completely different endeavor – see the examples in the chemical arts for example.  The courts found that general applications in the dye arts were relevant to an application in color images – this is not the same situation as the instant case wherein all of the references pertain to chemical vapor deposition.
Because the art is considered analogous, the arguments about a lack of prima facia case of obviousness per MPEP 2143.02 are not considered valid. The art is sufficiently close and one would expect operability of the application of Foster.
In regard to the arguments that the teachings of Foster do not include varying the phosphine, the Office recognizes that the proper citation is col 5, lines 43-60 and as the document is relevant for the entirety the rejection is maintained.  Foster teaches varying the boron and phosphine amounts as noted.  Applicants argue that the claimed ratios would improve haze reduction – there is no mention of haze anywhere in the specification.  If data can be presented in an affidavit that support the criticality of the claimed ranges, then the rejections may be overcome. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715